Title: Enclosure: Josiah Harmar to Henry Knox, 4 November 1790
From: Harmar, Josiah
To: Knox, Henry

 

Sir
Head Quarters, Fort Washington [Northwest Territory]Novr 4th 1790

I have the honor to inform you, ⟨th⟩at on the 30th September I marched with 320 federal troops, and 1133 militia, total 1453. After encountering a few difficulties, we gained the Miami village. It was abandoned before we entered it, which I was very sorry for. The villainous traders would have been a principle object of attention. I beg leave to refer you to my orders which are enclosed—The substance of the Work is this—our loss was heavy, but the Head Quarters of iniquity were broken up. At a moderate computation not less than 100, or 120 Warriors were slain and 300 log-houses and Wigwams burned—Our loss about 180—The remainder of the Indians will be ill off for sustenance 20,000 bushels of Corn in the ears were consumed, burned and destroyed by the army with vegetables in abundance. The loss of Major Wyllys and Lieutenant Frothingham of the federal troops, and a number of valuable militia officers I sincerely lament.
The bearer Lieut. Denny is my Adjutant. It will afford me great satisfaction to know that some mark of honor will be shewn to him. His long and faithful services merit it. There is a vast deal of business in this Western world. If there is no impropriety in giving me an Aid-de-Camp, I wish him to be the ⟨p⟩erson.
In my next dispatches I shall enter into the minutia of business, and give you a particular discription of each day’s march, with all the occurrences and observations.

N.B. My Adjutant is really and truly an officer.

